Exhibit 10.1

 

AMENDMENT No. 2

 

This Amendment No. 2, dated, March 11, 2004 to the Master Agreement effective
February 1, 2000, and amended as of December 20, 2001 (hereinafter referred to
as “the Agreement”) between Laboratory Corporation of America Holdings
(hereinafter referred to as “LabCorp”) and Cytyc Corporation (hereinafter
referred to as “Cytyc”). LabCorp and Cytyc are collectively referred to herein
as the “Parties.”

 

WHEREAS, the Parties desire to amend the Agreement, effective  January 1, 2002.

 

NOW THEREFORE, in consideration of the agreements, mutual representations and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereby
agree as follows:

 

1.                                       This Amendment No. 2 (“This Amendment”)
constitutes an amendment to the Agreement pursuant to the provisions of
Section H of the Agreement.

 

2.                                       The following Schedules are attached
hereto and incorporated herein by reference:

            •                                          Schedule A – LabCorp
facilities that will be incorporated into the Agreement, which may be modified
by LabCorp from time to time as a result of consolidations and new acquisitions
by providing written notice to Cytyc.

            •                                          Schedule B – The
Schedule of LabCorp ThinPrep 2000s Earned and Placed as of December 31, 2003
which will be modified during the term of the Agreement as set forth in this
Amendment.

 

3.                                       Paragraph 5 of Amendment No. 1 is
hereby deleted in its entirety and replaced with the following Paragraph 5:

 

5.                                         INSTRUMENTATION:  Effective
January 1, 2002, and continuing throughout the remainder of the term of the
Agreement, Cytyc shall provide to LabCorp ThinPrep 2000 Processors (“T-2000”)
under the following terms and conditions:

 

a)                                      All T-2000s placed at LabCorp facilities
on or AFTER January 1, 2002 shall be included in the fees paid by LabCorp to
Cytyc for ThinPrep Pap Test Laboratory Supplies as more specifically set forth
in paragraph 7 of Amendment No. 1.

 

b)                                     All T-2000s placed at LabCorp facilities
prior to January 1, 2002, AND for which LabCorp has not previously paid Cytyc an
equipment purchase fee shall also be included in the  fees paid by LabCorp to
Cytyc for ThinPrep Pap Test Laboratory Supplies effective January 1, 2002 as
more specifically set forth in paragraph 7 Amendment No. 1.

 

c)                                      Subsequent to January 1, 2002, in order
to accommodate growth in test volume, Cytyc shall provide to LabCorp facilities
additional T-2000s as follows: Each time the utilization of Cytyc’s ThinPrep
PapTest in any three (3) month consecutive period equals or exceeds Test
utilization over the Baseline Period (as defined in (e) below) by XXXX or more
Tests (XXXX Tests on average per month) for that LabCorp facility, Cytyc shall
provide an additional T-2000 at such facility at no charge.

 

--------------------------------------------------------------------------------


 

AMENDMENT No. 2

Dated March 10, 2004

 

d)                                     Upon specific written notification by
LabCorp of expected volume increases (meeting the XXXX Test on average per month
volume increase as outlined in 5.c) above) at any facility due to new contracts,
client accounts or LabCorp acquisition, Cytyc will place the T-2000 in advance
of the three (3) month consecutive period.  Both parties agree to review the
actual growth volume achieved after a reasonable period in order to insure that
the sustained three (3) month volume set forth in 5.c) above is achieved.  If
not, LabCorp, at its option, will either pay Cytyc $XXXX for the T-2000(s) or
relocate the T-2000(s) to another facility having earned T-2000(s) and notify
Cytyc of the relocation.

 

e)                                      The Baseline Period shall be determined
as follows:

i)    Original Baseline Period: As of January 1, 2002, The Baseline Period for
each LabCorp facility, for purposes of c) above, shall be the actual Test
utilization by such facility in the last three (3) calendar months of 2001.

ii)   The Baseline Period for each LabCorp facility, as defined above, shall be 
updated each time  a T-2000 is earned at such facility after January 1, 2002 in
accordance with the requirements of part 5.c) above.  The updated Baseline
Period shall be the actual Test utilization by such facility in the last three
(3) month period which resulted in LabCorp earning an additional  T-2000 at that
facility.

 

f)                                        LabCorp shall provide Cytyc with
monthly Test utilization reports  for each LabCorp facility by the 20th day of
the following month in order for the Parties to determine if an additional  
T-2000 will be placed at any LabCorp facilities pursuant to c) above.  Cytyc,
upon reasonable prior request, may visit LabCorp facilities to evaluate
productivity of T-2000s at such facilities and provide feedback to LabCorp on
such evaluation.

 

g)                                     During the term of the Agreement, Cytyc
shall maintain title to any T-2000s provided to LabCorp in accordance with this
Amendment.  LabCorp has the right to purchase any T-2000 placed by Cytyc at no
charge in accordance with the provisions of Paragraph 6 of Amendment #1, as
amended by Section  4 of this Amendment #2.

 

h)                                     LabCorp shall be responsible for service
costs as set forth in the Equipment Addendum to the Agreement.

 

i)                                         The Parties acknowledge and agree to
the following with respect to placement of T-2000s from January 1, 2002 through
December 31, 2003:

i)    Cytyc placed XXXX T-2000s at LabCorp facilities specified in the attached
Schedule B under the heading “Placed through December 31, 2003.”

ii)   In accordance with part c) above, during Calendar years 2002 and 2003
(through and including December 31, 2003) Cytyc will provide an additional XXXX
T-2000s at the locations and in the allocations specified in the attached
Schedule B under the heading “Earned through December 31, 2003.”

 

--------------------------------------------------------------------------------


 

AMENDMENT No. 2

Dated March 10, 2004

 

iii)  With regard to the XXXX T-2000s earned during Calendar Years 2002 and
2003, the Baseline Period for the respective LabCorp facilities at which such
T-2000s were earned was updated to reflect the Test utilization for the three
(3) month period prior to earning of the T-2000 in that facility  in accordance
with 5 e)ii above.

iv)   Cytyc will agree to carryover into 2004 and to place, upon LabCorp’s
request, the remaining XXXX T-2000s earned.

 

j)                                               During the remainder of the
term of the Agreement, Schedule B will be updated quarterly by mutual agreement
of the parties to reflect T-2000s previously placed, T-2000s earned and the
Baseline for each LabCorp facility.   LabCorp will provide all information
necessary to prepare the report on a quarterly basis.  Cytyc will provide the
report to LabCorp no more than ten (10) business days after the receipt of the
necessary information from LabCorp.

 

k)                                            LabCorp may purchase additional
T-2000 in accordance with the Equipment Addendum to the Master Agreement

 

l)                                               Labcorp may purchase a ThinPrep
3000 Processor (“T-3000”) in accordance with the Equipment Addendum to the
Agreement

 

4.                                       Paragraph 6 of Amendment No. 1 is
hereby deleted in its entirety and replaced with the following Paragraph 6:

 

6.                                                                                 
PURCHASE RIGHT:  Upon termination of this Agreement, LabCorp shall have the
right to purchase any T-2000 placed pursuant to paragraphs 5(b),5(c) and 5(d)
above at a cost of $XXXX per T-2000.  In the event LabCorp elects to purchase
such T-2000 it shall provide Cytyc 15 days notice.  Upon payment of the purchase
price, Cytyc shall convey to LabCorp all right, title, and interest to the
purchased T-2000(s) free and clear of all liens and encumbrances.

 

5.                                       The Parties expressly agree that there
are no other understandings, writings or discussions related to the subject
matter hereof other than the Agreement as amended by Amendment No. 1 and this
Amendment No. 2, including Schedules A and B.

 

6.                                       Except as expressly modified by this
Amendment No. 2, the Agreement as previously amended shall continue in full
force and effect in accordance with its terms.  In the event of any conflict
between this Amendment and the terms of the Agreement as previously amended, the
terms of this Amendment shall prevail

 

--------------------------------------------------------------------------------


 

AMENDMENT No. 2

Dated March 10, 2004

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to the
Agreement to be executed by their fully authorized representative.

 

 

LABORATORY CORPORATION OF AMERICA HOLDINGS

 

 

 

 

 

 

 

 

By:

 

 

Date:

 

 

Susan Barber

 

 

 

Vice President & Director

 

 

 

Science and Technology

 

 

 

 

CYTYC CORPORATION

 

 

By:

 

 

Date:

 

Christopher Bleck

 

 

Vice President Commercial Operations

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

LABCORP FACILITIES

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

XXXX

 

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

LabCorp T2 Shipments

YTD as of December 31, 2003

Shipped vs Earned Instruments Jan 2002 thru December 2003

“Schedule B”

 

Location

 

Earned through
12/31/03

 

Placed through
12/31/03

 

Variance

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

XXXX

 

XXXX

 

XXXX

 

XXXX

 

 

 

 

 

 

 

Total

 

XXXX

 

XXXX

 

XXXX

 

--------------------------------------------------------------------------------